         Case 2:19-cv-01751-JLR Document 20 Filed 03/31/20 Page 1 of 1




      UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF WASHINGTON
                               AT SEATTLE



      RASHAUN T. NAIR,                              JUDGMENT IN A CIVIL CASE

                           Petitioner,              CASE NO. C19-1751JLR

             v.

      UNITED STATES OF AMERICA,

                           Respondent.




      Jury Verdict. This action came before the court for a trial by jury. The issues
      have been tried and the jury has rendered its verdict.

_X_   Decision by Court. This action came to consideration before the court. The
      issues have been considered and a decision has been rendered.

   THE COURT HAS ORDERED THAT

      For the reasons set forth in the court’s March 30, 2020, order (Dkt. # 19),
judgment is entered in favor of Petitioner Rashaun T. Nair and against Respondent
United States of America.

      Filed this 31st day of March, 2020.



                                            WILLIAM M. MCCOOL
                                            Clerk of Court

                                            s/ Ashleigh Drecktrah
                                            Deputy Clerk
